Exhibit 10.01

FIRST AMENDMENT TO CREDIT AGREEMENT

Parties:

 

“CoBank”:    CoBank, ACB    5500 South Quebec Street    Greenwood Village,
Colorado 80111 “Borrower”:    Pilgrim’s Pride Corporation    110 South Texas
Street    Pittsburg, Texas 75686 “Syndication Parties”:    Whose signatures
appear below

Execution Date: December 13, 2006

Recitals:

A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006 (as amended, modified, or
supplemented from time to time, the “Credit Agreement”) pursuant to which the
Syndication Parties, and any entity which becomes a Syndication Party on or
after September 21, 2006, have extended certain credit facilities to Borrower
under the terms and conditions set forth in the Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties modify
certain provisions relating to the Available Amount calculation and Advances
under the Term Loan, which the Agent and the Syndication Parties are willing to
do under the terms and conditions as set forth in this First Amendment to Credit
Agreement (“First Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following Sections in Article 1 are amended to read as follows:



--------------------------------------------------------------------------------

1.12 Available Amount: the lesser of (a) the Aggregate Commitment; and (b) the
sum of (i) seventy-five percent (75%) of the Appraised Value (as shown on the
latest Available Amount Report pursuant to the latest Appraisal as provided
pursuant to the 2004 Credit Agreement or this Credit Agreement, whichever is
later) of the Collateral (other than the GK Collateral) in which the Syndication
Parties have a perfected first priority lien, subject to Permitted Encumbrances,
(without considering the lien which secures any Pari Passu Loan), plus (ii) so
long as such properties are not included in clause (b)(i) of this Section,
(A) seventy-five percent (75%) of the Appraised Value (as shown on the latest
Available Amount Report based on the latest Appraisal as provided pursuant to
this Credit Agreement, less the full amount owing under the Mayfield IRB Lien)
of Borrower’s leasehold interest in the Mayfield , Kentucky Property arising
under the Mayfield Lease, provided that the Syndication parties have a perfected
second priority lien thereon (junior only to the Mayfield IRB Lien) or a second
priority lien on the fee interest in the real property which is the subject of
the Mayfield Lease (junior only to the lien granted in favor of the trustee
under the Mayfield Indenture and/or to the issuer of the letter of credit (or
substitute therefore) under the Mayfield Indenture, and provided that the issuer
of such letter of credit (or substitute therefore) agrees in writing that in the
event of a draw under such letter of credit (or equivalent claim under such
substitute therefore), it will allow the Agent and the Syndication Parties to
reimburse the issuer of the letter of credit (or substitute therefore) prior to
commencing foreclosure in its lien on the fee interest), subject to Permitted
Encumbrances, (without considering the lien which secures any Pari Passu Loan),
and provided further that (1) on or prior to the date Borrower grants a second
lien on borrower’s leasehold interest in the Mayfield Kentucky Property to the
Agent for the benefit of the Syndication Parties, the holders of the Mayfield
IRB Lien and the issuer under the Mayfield Indenture have executed such
agreement as the Administrative Agent shall reasonably require regarding notice
and cure of defaults under the Mayfield Lease, foreclosure on the Mayfield IRB
Lien, and foreclosure on the lien on Borrower’s leasehold interest in the
Mayfield Kentucky Property in favor of the Syndication Parties, agreeing to
provide written notice to the Agent in the event it intends to issue any
additional bonds under the Mayfield Indenture to be secured by the Mayfield IRB
Lien (in which case the Available Amount would be automatically reduced by the
amount of such additional bonds), and approving of the second lien on Borrower’s
leasehold interest in the Mayfield Kentucky Property in favor of the Syndication
Parties, (2) all of the requirements of Sections 10.18 hereof (as they relate to
a leasehold, rather than fee, interest and shall insure the lien of the
Administrative Agent on behalf of the Syndication Parties as a second priority
lien, subject only to the Mayfield IRB Lien and Permitted Encumbrances) have
been satisfied with respect to Borrower’s leasehold interest in such property,
and (3) Borrower’s leasehold interest in the Mayfield Kentucky Property will
automatically be excluded from determination under this clause (ii) of the
Available Amount upon termination or expiration of the Mayfield Lease, and
(B) seventy-five percent (75%) of the Appraised Value (as shown on the latest
Available Amount Report based on the latest Appraisal as provided pursuant to
this Credit Agreement, less the full amount owing under the Graves IRB Lien) of
Borrower’s leasehold interest in the Graves County, Kentucky Property arising
under the Graves Lease, provided that the Syndication parties have a perfected
second

 

2



--------------------------------------------------------------------------------

priority lien thereon (junior only to the Graves IRB Lien) or a second priority
lien on the fee interest in the real property which is the subject of the Graves
Lease (junior only to the lien granted in favor of the trustee under the Graves
Indenture and/or to the issuer of the letter of credit (or substitute therefore)
under the Graves Indenture, and provided that the issuer of such letter of
credit (or substitute therefore) agrees in writing that in the event of a draw
under such letter of credit (or equivalent claim under such substitute
therefore), it will allow the Agent and the Syndication Parties to reimburse the
issuer of the letter of credit (or substitute therefore) prior to commencing
foreclosure in its lien on the fee interest), subject to Permitted Encumbrances,
(without considering the lien which secures any Pari Passu Loan), and provided
further that (1) on or prior to the date Borrower grants a second lien on
borrower’s leasehold interest in the Graves County Kentucky Property to the
Agent for the benefit of the Syndication Parties, the holders of the Graves IRB
Lien and the issuer under the Graves Indenture have executed such agreement as
the Administrative Agent shall reasonably require regarding notice and cure of
leasehold defaults, foreclosure on the Graves IRB Lien, and foreclosure on the
lien on the Borrower’s leasehold interest in the Graves County Kentucky Property
in favor of the Syndication Parties, agreeing to provide written notice to the
Agent in the event it intends to issue any additional bonds under the Graves
Indenture to be secured by the Graves IRB Lien (in which case the Available
Amount would be automatically reduced by the amount of such additional bonds),
and approving of the second lien on Borrower’s leasehold interest in the Graves
County Kentucky Property in favor of the Syndication Parties, (2) all of the
requirements of Section 10.18 hereof (as they relate to a leasehold, rather than
fee, interest and shall insure the lien of the Administrative Agent on behalf of
the Syndication parties as a second priority lien, subject only to the Graves
IRB Lien and Permitted Encumbrances) have been satisfied with respect to
Borrower’s leasehold interest in such property, and (3) Borrower’s leasehold
interest in the Graves County Kentucky Property will automatically be excluded
from determination under this clause (ii) of the Available Amount upon
termination or expiration of the Graves Lease, plus (iii) (A) during the period
from the Closing Date to, but not including, the Control Acquisition Date, the
GK Pro Rata Share of 150% of the net book value of the GK Fixed Assets,
(B) during the period on and after the Control Acquisition Date to, but not
including, the GK Lien Date: (1) during any part of such period that the Loans
are directly or indirectly secured by the Gold Kist Stock (and while the Gold
Kist Stock constitutes “margin stock” as that term is defined in Federal Reserve
Board Regulation U at 12 C.F.R. §221.2), then fifty percent (50.0%) of the
market value (determined as provided in Federal Reserve Board Regulation U at 12
C.F.R. §221.7) of the Gold Kist Stock on which the Syndication Parties have a
perfected first priority lien security interest, and (2) during any part of such
period that the Loans are not secured, directly or indirectly, by any Gold Kist
Stock (while the Gold Kist Stock constitutes “margin stock” as that term is
defined in Federal Reserve Board Regulation U at 12 C.F.R. §221.2), then the GK
Pro Rata Share of 150% of the net book value of the GK Fixed Assets, and (C) on
and after the GK Lien Date, seventy-five percent (75%) of the Appraised Value
(as shown on the latest Available Amount Report pursuant to the latest Appraisal
as provided by Borrower to the Administrative Agent) of the GK Fixed Assets in
which the Syndication Parties have a perfected first priority lien, subject to
Permitted Encumbrances, (without considering the lien which secures any Pari
Passu Loan) and as to which all of the requirements of Section 10.21 hereof have
been satisfied, less (iv) the amount owing under all Pari Passu Loans.

 

3



--------------------------------------------------------------------------------

1.79 Individual Term Pro Rata Share: shall, subject to such adjustment as may be
required pursuant to Section 3.6 hereof in the event of a Hancock Payoff
Advance, mean with respect to any Syndication Party a fraction, expressed as a
percentage (rounded to 8 decimal points), (a) where the numerator is such
Syndication Party’s Individual Term Commitment; and the denominator is the
Aggregate Term Commitment; or (b) if the determination is being made solely with
respect to the Fixed Rate Tranche, then where the numerator is such Syndication
Party’s Individual Fixed Rate Term Commitment and the denominator is the Fixed
Rate Term Commitment; or (c) if the determination is being made solely with
respect to the Floating Rate Tranche, then where the numerator is such
Syndication Party’s Individual Floating Rate Term Commitment and the denominator
is the Floating Rate Term Commitment, determined in each case (y) in the case of
LIBO Rate Loans, at 12:00 noon (Central time) on the Banking Day Borrower
delivers a Borrowing Notice pursuant to which Borrower requests such LIBO Rate
Loan, and (z) in all other cases, 12:00 noon (Central time) on the Banking Day
such determination is to be made.

1.124 Term Loan Allocation Ratio: means (a) for the Floating Rate Tranche means
the ratio, expressed as a percentage, determined by dividing (i) (A) the
Floating Rate Term Commitment, less (B) the outstanding principal balance owing
under the Floating Rate Tranche, by (ii) (A) the Aggregate Term Commitment, less
(B) the aggregate outstanding principal balance owing under the Floating Rate
Tranche and the Fixed Rate Tranche; and (b) for the Fixed Rate Tranche means the
ratio, expressed as a percentage, determined by dividing (i) (A) the Fixed Rate
Term Commitment, less (B) the outstanding principal balance owing under the
Fixed Rate Tranche, by (ii) (A) the Aggregate Term Commitment, less (B) the
aggregate outstanding principal balance owing under the Floating Rate Tranche
and the Fixed Rate Tranche.

1.2 The following new Sections are added to Article 1, reading as follows:

1.134 Graves County Kentucky Property: means the real property described on
Exhibit 1.134 hereto, and all fixtures, equipment, and improvements located on
such real property.

1.135 Graves IRB Lien: means the Lien on the Graves County Kentucky Property
created by that certain Mortgage and Security Agreement, dated as of December 1,
1988, between the County of Graves, Kentucky and Seaboard Farms of Kentucky,
Inc., as Mortgagors and Debtors, and Irving Trust Company, as Trustee under the
Graves Indenture and as issuer of an irrevocable letter of credit in the face
amount of $10,075,206 to provide funds for the payment of amounts owing on the
Graves Bonds, as Mortgagees and Secured Parties (“Graves Mortgage”), as
supplemented by that certain Supplement, dated as of January 1, 1990, between
the County of Graves, Kentucky and Seaboard Farms of Kentucky, Inc., as
Mortgagors and Debtors, and The Bank of New York (f/k/a Irving Trust Company),
as Mortgagees and Secured Parties, pursuant to which the property subject to the
lien of the Graves Mortgage was more particularly described.

 

4



--------------------------------------------------------------------------------

1.136 Graves Indenture: means that certain Amended and Restated Indenture of
Trust, dated as of December 1, 1988, by and between the County of Graves,
Kentucky, as Issuer, and Irving Trust Company, as Trustee, pursuant to which the
Issuer issued $9,500,000 aggregate principal amount of its Variable Rate Demand
Industrial Development Revenue Bonds (Seaboard Farms of Kentucky, Inc. Project)
Series 1988 (“Graves Bonds”).

1.137 Graves Lease: means that certain Lease, dated as of December 1, 1988, by
and between the County of Graves, Kentucky, as Lessor, and Seaboard Farms of
Kentucky, Inc., as Lessee, pursuant to which (a) the Lessor leased the Graves
County Property to the Lessee and (b) the Lessee has an option to purchase the
Graves County Property for an amount equal to, and after deduction for any
amounts then on deposit under the Graves Indenture and available therefore, the
amount necessary to retire and redeem at the earliest permitted date all then
outstanding Graves Bonds, pay all accrued interest, pay all fees and expenses of
the Graves Trustee and other Persons described in Section 5.6(d) of the Graves
Lease, and pay all amounts then due to the Issuer under the Graves Lease plus
$100.00.

1.138 Mayfield County Kentucky Property: means the real property described on
Exhibit 1.138 hereto, and all fixtures, equipment, and improvements located on
such real property.

1.139 Mayfield IRB Lien: means the Lien on the Mayfield Kentucky Property
created by that certain Mortgage and Security Agreement, dated as of August 1,
1989, between the City of Mayfield, Kentucky and Seaboard Farms of Kentucky,
Inc., as Mortgagors and Debtors, and Irving Trust Company, as Trustee under the
Mayfield Indenture and as issuer of an irrevocable letter of credit in the face
amount of $4,984,575 to provide funds for the payment of amounts owing on the
Mayfield Bonds, as Mortgagees and Secured Parties.

1.140 Mayfield Indenture: means that certain Indenture of Trust, dated as of
August 1, 1989, by and between the City of Mayfield, Kentucky, as Issuer, and
Irving Trust Company, as Trustee, pursuant to which the Issuer issued $4,700,000
aggregate principal amount of its Variable Rate Demand Industrial Development
Revenue Bonds (Seaboard Farms of Kentucky, Inc. Project) Series 1989 (“Mayfield
Bonds”).

1.141 Mayfield Lease: means that certain Lease, dated as of August 1, 1989, by
and between the City of Mayfield, Kentucky, as Lessor, and Seaboard Farms of
Kentucky, Inc., as Lessee, pursuant to which (a) the Lessor leased the Mayfield
Kentucky Property to the Lessee and (b) the Lessee has an option to purchase the
Mayfield Kentucky Property for an amount equal to, and after deduction for any
amounts then on deposit under the Mayfield Indenture and available therefore,
the amount necessary to retire and redeem at the earliest permitted date all
then outstanding Mayfield Bonds, pay all accrued interest, pay all fees and
expenses of the Mayfield Trustee and other Persons described in Section 5.6(d)
of the Mayfield Lease, and pay all amounts then due to the Issuer under the
Mayfield Lease plus $100.00.

 

5



--------------------------------------------------------------------------------

1.3 Subsection 3.1.2 is amended to read as follows:

3.1.2 Individual Syndication Party Share. No Syndication Party shall be required
or permitted to fund a Term Advance (a) under the Floating Rate Tranche (i) in
excess of an amount equal to its Individual Floating Rate Term Commitment, nor
(ii) in a proportion in excess of the ratio of (1) such Syndication Party’s
Individual Floating Rate Term Commitment less its Individual Term Outstanding
Obligations arising out of the Floating Rate Tranche, (2) divided by the amount
of the Floating Rate Term Commitment less the Individual Term Outstanding
Obligations arising out of the Floating Rate Tranche of all Syndication Parties
(“Individual Floating Rate Share”); or (b) under the Fixed Rate Tranche (i) in
excess of an amount equal to its Individual Fixed Rate Term Commitment, nor
(ii) in a proportion in excess of the ratio of (1) such Syndication Party’s
Individual Fixed Rate Term Commitment less its Individual Term Outstanding
Obligations arising out of the Fixed Rate Tranche, (2) divided by the amount of
the Fixed Rate Term Commitment less the Individual Term Outstanding Obligations
arising out of the Fixed Rate Tranche of all Syndication Parties (“Individual
Fixed Rate Share”).

1.4 Subsection 3.1.4 is amended to read as follows:

3.1.4 Voluntary Converted Loan. Borrower shall not be entitled to request a Term
Advance (other than the Hancock Payoff Advance) unless and until Borrower has
made its election to convert $295,000,000.00 of the outstanding principal owing
under the Revolving Loan to the Voluntary Converted Loan.

1.5 Section 3.3, including Subsections 3.3.1 and 3.3.2, are amended, and a new
Subsection 3.3.3 is added, in each case to read as follows:

3.3 Fixed Rate Tranche and Floating Rate Tranche. Except as provided in
Section 3.6 and Subsection 3.3.3 hereof with respect to the Hancock Payoff
Advance, each Term Advance shall be divided between two tranches as follows:

3.3.1 Fixed Rate Tranche. A portion of such Term Advance determined by
multiplying the amount of the Term Advance by the Term Loan Allocation Ratio
applicable to the Fixed Rate Tranche, shall be identified as the “Fixed Rate
Tranche” and shall bear interest as provided in Subsection 4.4.1 and shall be
payable as provided in Section 5.3 hereof.

3.3.2 Floating Rate Tranche. A portion of such Term Advance determined by
multiplying the amount of the Term Advance by the Term Loan Allocation Ratio
applicable to the Floating Rate Tranche, shall be identified as the “Floating
Rate Tranche” and shall bear interest as provided in Subsection 4.4.2 and shall
be payable as provided in Section 5.3 hereof.

 

6



--------------------------------------------------------------------------------

3.3.3 Hancock Payoff Advance. In the event that, as provided in Section 3.6
hereof, the Hancock Payoff Advance is funded as a Term Advance by Hancock, the
amount of such Term Advance funded by Hancock shall be allocated to the Fixed
Rate Tranche. To the extent that, as provided in Section 3.6 hereof, the Hancock
Payoff Advance is funded as a Term Advance by Syndication Parties other than
Hancock, the amount so funded shall be allocated between the Fixed Rate Tranche
and the Floating Rate Tranche as provided in Subsections 3.3.1 and 3.3.2 hereof.

1.6 Section 3.6 is hereby amended to read as follows:

3.6 Term Advances; Funding. Borrower may request, and, except as provided below
in this Section 3.6 with respect to the Hancock Payoff Advance, the Syndication
Parties shall fund (a) their applicable Individual Term Pro Rata Share of the
portion of each Term Advance allocable to the Fixed Rate Tranche; and (b) their
applicable Individual Term Pro Rata Share of the portion of each Term Advance
allocable to the Floating Rate Tranche, in each case, in the manner and within
the time deadlines as provided in Section 9.2 hereof. In the event that Borrower
requests a Term Advance for the purpose of paying in full all amounts owing
under the Hancock Loan (“Hancock Payoff Advance”), such Term Advance shall
(x) be in the full amount of Hancock’s Individual Term Lending Capacity
(regardless of the amount owing under the Hancock Loan); and (y) be funded by
Hancock as a Term Advance under the Fixed Rate Tranche, up to the amount of
Hancock’s Individual Term Lending Capacity. In the event that the Hancock Payoff
Advance is made but the amount owing under the Hancock Loan exceeds the amount
of Hancock’s Individual Term Lending Capacity, the excess shall be funded by
each of the Syndication Parties other than Hancock as provided in the first
sentence of this Section 3.6 and in accordance with their respective Individual
Term Pro Rata Shares, computed for such purpose by subtracting the amount of
Hancock’s Individual Term Commitment from the Aggregate Term Commitment.

1.7 Subsection 9.2.3 is hereby amended to read as follows:

9.2.3 Funding Notice and Funding. The Administrative Agent shall, on or before
12:00 noon (Central time) of the same Banking Day, notify each Syndication Party
(“Funding Notice”) of its receipt of each such Borrowing Notice and the amount
of such Syndication Party’s Funding Share thereunder, after having made the
adjustments, if any, required pursuant to Section 3.6 hereof. Not later than
2:00 P.M. (Central time) on the date of an Advance, each Syndication Party will
make available to the Administrative Agent at the Administrative Agent’s Office,
in immediately available funds, such Syndication Party’s Funding Share of such
Advance as shown on such Funding Notice. After the Administrative Agent’s
receipt of such funds, but not later than 3:00 P.M. (Central time), and upon
fulfillment of the applicable conditions set forth in Article 9 hereof, the
Administrative Agent will make such Advance available to Borrower, in
immediately available funds, and will transmit such funds by wire transfer to
Borrower’s Account.

 

7



--------------------------------------------------------------------------------

1.6 Clauses (b) and (c) of Section 10.18, but only those clauses, are hereby
amended to read as follows:

(b) Upon such time as Borrower, in addition to satisfying the requirements of
clause (a) of this Section 10.18, shall, with respect to any such parcel of
Additional Property, have provided to the Administrative Agent (i) a mortgagees’
title insurance policy (Standard Texas Mortgagees Policy Form with respect to
Additional Property located in the State of Texas, and Standard ALTA form with
respect to Additional Property located in states other than Texas) from an
insurer acceptable to the Administrative Agent insuring the lien in favor of the
Administrative Agent, on behalf of the Syndication Parties, as a first priority
lien on each such parcel of Additional Property, subject only to Permitted
Encumbrances, and (A) in such amount as the Administrative Agent shall require,
(B) deleting the standard printed exceptions (including exceptions for mechanics
liens and exceptions based on lack of adequate survey) and the gap exception,
(C) containing only such exceptions to title as are reasonably acceptable to the
Administrative Agent, (D) providing access coverage, and (E) containing such
other endorsements as the Administrative Agent may reasonably require (but in
any event including a revolving credit endorsement), (ii) a survey, which
survey, the certifications thereon, and all information contained therein, shall
be acceptable to the Administrative Agent, and shall contain a legal description
and, except as specifically provided otherwise on Exhibit 10.18, shall, at a
minimum, show the location of all structures, visible utilities, fences, hedges,
or walls on the parcel and within 5 feet of all boundaries thereof, any
conflicting boundary evidence or visible encroachments, and all easements,
underground utilities, and tunnels for which properly recorded evidence is
available; (iii) (A) Phase I environmental reports, satisfactory in form and
content to the Administrative Agent, and (B) such Phase II environmental
reports, or proof satisfactory to the Administrative Agent that Borrower has
taken such remedial or other action as the Administrative Agent may reasonably
require, in either case, based on the contents of such environmental reports;
and (iv) an Appraisal, then such Additional Property shall be a part of the
Collateral and shall be included in the Available Amount.

(c) Borrower may include in the Available Amount any leasehold interest in
connection with any Additional Property where Borrower is a lessee under a
recorded lease (1) calling for a rental payment equal to or in excess of
$100,000.00 per annum, or (2) which has an Appraised Value, as demonstrated in
the Appraisal required pursuant to clause (v) below, of no less than
$2,000,000.00, or (3) which is described as follows: (A) that certain Lease by
and between the City of Natchitoches and J-M Poultry Packing Company, Ltd.,
dated June 24, 1977, recorded June 28, 1977 in MOB 360, page 148 of the Records
of Natchitoches Parish, Louisiana, and (B) that certain Lease by and between the
City of Natchitoches and J-M Poultry Packing Company, Ltd., dated June 24, 1977
and recorded June 29, 1977 in MOB 360, page 134 of the Records of Natchitoches
Parish, Louisiana; provided that, in each case described in clauses (1), (2),
and (3), Borrower provides to the Administrative Agent, (i) a leasehold mortgage
or deed of trust substantially in form and substance satisfactory to the
Administrative Agent, (ii) a Title Policy and survey satisfying the requirements
set forth in clause (b) of this Section 10.18 (modified as necessary to reflect
a leasehold, rather than fee, interest), (iii) a lessor consent in form and
content satisfactory to the Administrative Agent and containing such estoppels
of the lessor of the leasehold estate as the Administrative Agent shall require;
(iv) (A) Phase I environmental reports,

 

8



--------------------------------------------------------------------------------

satisfactory in form and content to the Administrative Agent, and (B) such Phase
II environmental reports, or proof satisfactory to the Administrative Agent that
Borrower has taken such remedial or other action as the Administrative Agent may
reasonably require, in either case, based on the contents of such environmental
reports; and (v) an Appraisal.

1.7 Exhibits 1.134 and 1.138 shall be added in the form of Exhibit 1.134 and
Exhibit 1.138 hereto.

2. Conditions to Effectiveness of this First Amendment. The effectiveness of
this First Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):

2.1 Delivery of Executed Loan Documents. Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following documents, each
duly executed by Borrower and any other party thereto:

A. This First Amendment

2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.

2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this First
Amendment.

2.4 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this First Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 15.1 of
the Credit Agreement.

3. General Provisions.

3.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

3.2 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

 

9



--------------------------------------------------------------------------------

3.3 Definitions. Capitalized terms used, but not defined, in this First
Amendment shall have the meaning set forth in the Credit Agreement.

3.4 Severability. Should any provision of this First Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this First Amendment and all remaining provision of this
First Amendment shall be fully enforceable.

3.5 Governing Law. To the extent not governed by federal law, this First
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

3.6 Headings. The captions or headings in this First Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this First Amendment.

3.7 Counterparts. This First Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this First Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this First Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this First Amendment.

[Signatures to follow on next page.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the Effective Date.

 

ADMINISTRATIVE AGENT:

  CoBank, ACB   By:  

/s/ Brian J. Klatt

  Name:   Brian J. Klatt   Title:   Senior Vice President

BORROWER:

  Pilgrim’s Pride Corporation   By:  

/s/ Richard A. Cogdill

  Name:   Richard A. Cogdill   Title:   Exe. VP, CFO, Sec & Treas.

SYNDICATION PARTIES:

  CoBank, ACB   By:  

/s/ Brian J. Klatt

  Name:   Brian J. Klatt   Title:   Senior Vice President   Agriland, FCS   By:
 

/s/ Roger Brist

  Name:   Roger Brist   Title:   Chief Executive Officer   Deere Credit, Inc.  
By:  

/s/ Raymond L. Murphey

  Name:   Raymond L. Murphey   Title:   Senior Account Credit Manager

 

11



--------------------------------------------------------------------------------

Bank of the West By:  

/s/ Lee Rosin

Name:   Lee Rosin Title:   Regional Vice President John Hancock Life Insurance
Company By:  

/s/ Kenneth L. Warlick

Name:   Kenneth L. Warlick Title:   Managing Director The Variable Annuity Life
Insurance Company By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director The United States Life
Insurance Company in the City of New York By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director Merit Life Insurance Co. By:
 

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director

 

12



--------------------------------------------------------------------------------

American General Assurance Company By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director AIG International Group,
Inc. By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director AIG Annuity Insurance
Company By:  

/s/ Lochlan O. McNew

Name:   Lochlan O. McNew Title:   Managing Director Transamerica Life Insurance
Company By:  

/s/ Steven Noonan

Name:   Steven Noonan Title:   Vice President The CIT Group/Business Credit,
Inc. By:  

/s/ Mike Ryno

Name:   Mike Ryno Title:   Vice President Metropolitan Life Insurance Company
By:  

/s/ Steven D. Craig

Name:   Steven D. Craig Title:   Director

 

13